ViNJE, J.
Defendant rejected tbe offered deed because be claimed that under tbe terms of tbe will no title vested in tbe children of D. W. West until bis death, and then it would vest in those only who survived him and in tbe heirs of those who predecease him. That such was tbe effect- of the will it is claimed was decided in Cashman v. Ross, 155 Wis. 558, 145 N. W. 199. In that case tbe testator devised a life estate to his wife in specified lands and then directed that “after her death tbe said property to be divided equally between my children.” It was pointed out that there were no words of present gift or devise to tbe children, but that the-division of tbe property was postponed till tbe termination of tbe life estate and then tbe division was to be made between tbe members of a general class, not between individuals named in tbe will, and therefore there was no vesting of title till tbe termination of tbe life estate. In this case we have-tbe creation of two life estates with words of present gift and devise of tbe remainder to individuals named in tbe will. So far as title is concerned, nothing remains to be done in tbe future. Tbe will provides for no division at a subsequent date. Tbe words “from and after” tbe death of the-wife and tbe son, preceding tbe words of devise, must be construed to relate to tbe time of tbe enjoyment of tbe estate, and not to tbe time of tbe vesting of tbe title thereto. The-law favors an early vesting of title, and there must be a reasonably clear intention to tbe contrary read out of the will in *511order to postpone it. Will of Owens, 164 Wis. 260, 159 N. W. 906. Here no such intention can be gathered from the will. It creates two life estates, with remainder in words of present devise to specified individuals. In such case, upon the death of the testator, the title of the devised premises vests in the remaindermen, the enjoyment thereof only being postponed till the termination of the life estates. Moran's Will 118 Wis. 177, 96 N. W. 367.
By the Court. — Order affirmed.